Citation Nr: 9916538	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-01 889	)	DATE
	)
	)

On appeal from the  Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for a left ankle disorder.

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the RO which denied service connection for a left 
ankle disorder and a psychiatric disorder.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a left ankle 
disorder and a psychiatric disorder.


CONCLUSION OF LAW

The claims of service connection for a left ankle disorder 
and a psychiatric disorder are not well grounded.  38 
U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
August 1967 to August 1969.  His DD Form 214 shows that his 
military occupational specialty was that of an amphibious 
vehicle operator, and he had no overseas or combat service.

His service medical records show that in 1968 he was treated 
several times for left Achilles tendonitis.  In October 1968, 
he complained that his nerves were bothering him, and that 
his brother was killed in Vietnam and his nephew killed 
himself.  He was prescribed Lithium.  No psychiatric 
diagnosis was recorded.  The service medical records are 
negative for any further complaints regarding nervousness.  A 
June 1969 service separation examination noted a history of 
treatment in 1968 for Achilles tendonitis, but on current 
clinical evaluation, the lower extremities and feet were 
normal.  At the separation examination, the veteran denied a 
history of nervous symptoms, and the psychiatric system was 
normal on clinical evaluation.

In July 1997, the veteran filed claims of service connection 
for a psychiatric disorder (nervous condition) and a left 
ankle disorder.

In support of his claim he submitted outpatient treatment 
reports from February 1997 to June 1997.  These records are 
negative for any finding of a left ankle disability.  The 
records show that the veteran was primarily treated for a 
heart disorder, peripheral vascular disease, and diabetes.  A 
May 1997 social worker's report reveals that the veteran had 
a history of heart problems and diabetes, and had been on 
disability for the past 3 years after working for a wholesale 
grocer for about 20 years.  He reported he had been married 
for about 20 years but had been separated since 1993.  The 
veteran reported he was the 10th of 11 siblings.  He related 
that his brother was killed in Vietnam and he still felt 
guilt regarding his brother's death.  He stated that they 
were in the military at the same time and that he and his 
brother had an agreement that if one went to Vietnam the 
other would not go.  The social worker listed the veteran's 
primary problem as chronic illness adjustment.

The veteran also submitted a September 1997 letter from Dr. 
Robert Janacek, his psychotherapist.  Dr. Janacek stated that 
the veteran was a client of his since August 1993 and that 
his diagnosis was major depression.  He stated that this 
along with extreme marital stress and interpersonal relation 
problems were certainly definitive and causative factors 
necessitating the veteran's treatment.  Dr. Janacek said that 
pressures not caused by the veteran, along with his 
physiological problems, had appeared to be precipitating 
factors in his illness.

A September 1997 VA examination noted that the veteran had a 
history of heart problems and diabetes.  He reported a heart 
attack in 1992, having to quit his job because of heart 
problems in 1993, and separation from his wife and children 
in 1993.  He reported that he received treatment for anxiety 
and depression during the past 4 years.  The veteran said he 
continued to have a lot of anxiety and panic attacks during 
Christmas time, because his brother was killed in Vietnam at 
that time.  He reported having flashbacks during that time.  
He also reported that he became lonely because of separation 
from his wife and children.  He stated that he had depressed 
mood, sleep problem, and difficulty walking due to a recent 
transplantation of artificial artery in the right leg.  It 
was reported that the veteran was not able to do any physical 
work because of health problems.  The examiner diagnosed 
dysthymic disorder.

In October 1997, the RO denied claims of service connection 
for a nervous condition and for a left ankle disorder.

The veteran submitted a statement from Richard Thames, D.O., 
dated in November 1997.  The doctor stated that the veteran 
was seen by him in December 1976 with a complaint of being 
nervous and was prescribed Librium at that time.

On a May 1998 VA orthopedic examination, the veteran reported 
that he just had problems with his nerves, not truly with his 
ankle.  He reported that he was currently on disability due 
to heart and diabetic problems.  It was reported that the 
veteran's medical history also included severe peripheral 
vascular disease and that he was status post aorta/femoral 
bypass of the right leg and was pending surgery on the left 
leg.  The veteran reported that while in service in October 
1967 he sprained his left ankle.  He stated that after 
service he would have occasional problems with his ankle if 
he were to stand too long or have his foot remain in a flexed 
position for any length of time.  He related that his problem 
resolved with range of motion exercises.  Physical 
examination of the left ankle was essentially negative.  
Significant symptoms of peripheral vascular disease of the 
lower extremities were noted.  The examiner diagnosed status 
post-ankle sprain, anxiety/panic attacks, diabetes, 
peripheral vascular disease, and generalized arteriosclerotic 
cardiovascular disease.  X-ray studies of the left ankle were 
normal.

In June 1998, the veteran underwent VA psychological 
consultation.  He stated that he was attending therapy due to 
depression and anxiety.  It was noted he was unemployed due 
to health problems.  The veteran related having guilt over 
his brother's death because he felt he should have been the 
one to go to Vietnam.  The examiner reported that the veteran 
did not have flashbacks in the sense that his orientation was 
disturbed but that he did have intrusive memories of his 
brother which added to his dysthymia.  The examiner related 
that the veteran did not have a traumatic injury of the sort 
commonly found in patients with post-traumatic stress 
disorder (PTSD) and that he had no evidence of psychosis.  
The diagnosis was dysthymic disorder.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The determinative question in the instant case is whether the 
veteran has submitted well-grounded claims of service 
connection.  With respect to the claim of service connection 
for a left ankle disorder, the Board notes that service 
medical records from the veteran's 1967-1969 active duty show 
that he was treated for left Achilles tendonitis in 1968.  
The history of such treatment was noted at the 1969 service 
separation examination, although clinical evaluation at that 
time showed no left ankle disorder.  Post-service medical 
records are negative for any finding of a left ankle 
disability.  VA examination of the ankle in 1998, including 
X-rays, was negative.  In fact, on examination, the veteran 
reported that he just had problems with his nerves, not truly 
with his ankle.  The physician diagnosed status post ankle 
sprain, but the examination did not describe an actual 
current left ankle disability.  In the absence of medical 
evidence of a present disability of the left ankle, and 
medical evidence linking it with service, the claim for 
service connection must be denied as not well grounded.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); Caluza, supra.

Turning to the issue of service connection for a psychiatric 
disorder, the Board notes that service medical records show 
that in October 1968, the veteran was prescribed Librium when 
he complained of having problems with his nerves due to 
dealing with his brother being killed in Vietnam and due to 
his nephew killing himself.  A psychiatric disorder was not 
diagnosed at that time, and the remainder of the veteran's 
service medical records are negative for any psychiatric 
problems.  His 1969 service separation examination revealed 
that he had a normal psychiatric system.  The first post-
service indication that the veteran had problems with his 
nerves was in 1976 when he was prescribed Librium.  
Subsequent post-service medical reports from 1993 to 1998 
show that the veteran has primarily been diagnosed as having 
a dysthymic disorder (depression) associated with his 
physical ailments, related loss of his job, and family 
problems.  None of the post-service medical records link the 
veteran's current psychiatric disorder with any incident of 
service including the acute and transitory episode of 
nervousness.  The veteran reports he has some symptoms 
related to his brother's death when they were in service at 
the same time, but even if that incident was a stressor which 
could lead to PTSD, the veteran has not been diagnosed as 
having PTSD nor is there any medical evidence linking such 
with serivce.  See 38 C.F.R. § 3.304(f).  While the veteran 
asserts that his current psychiatric disorder is attributable 
to service, as a layman, he is not competent to offer 
opinions regarding medical causation or a medical diagnosis.  
He must submit competent medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  In the absence of competent 
medical evidence linking his current psychiatric disorder 
with service, the claim must be denied as not well grounded.  
Caluza, supra.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

